Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0260
             Lower Tribunal Nos. 07-7538 CC & 20-0234 AP
                         ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

      Primary Health Services, a/a/o Odalys Rodriguez,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

     Michael J. Neimand, for appellant.

     Panter, Panter & Sampedro, P.A., and David Sampedro, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.